DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Claim Status
	Previously, this Office issued a Final Rejection on 12/08/2020.
	This Non-Final Rejection is in response to the claim set and remarks filed by the Applicant on 03/08/2021. 
Claim(s) 5 – 11 is/are canceled. 
Therefore, claim(s) 1 – 4 is/are addressed below.

Multiple Rejections
 The Examiner wishes to briefly address the multiple rejections contained in this office action. While prior art rejections are ordinarily limited to the best available art, the below multiple strings of rejections are necessitated because the propriety of the 35 U.S.C. 102  or 103  rejection depends on a particular interpretation of a claim. (see MPEP 2120(I)). In the interest of compact prosecution, such rejections should be backed up by the best other art rejections 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.–An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 4, simply stated, Applicant's specification (including the claims originally filed) fail to reasonably convey to one skilled in the relevant art that the inventors were in possession of a molding apparatus with two processors at the time the application was filed. This concept is a relic of the original claim (see claim 4 filed on 04/25/2017) when the controller was not recited in the independent claim and was most recently rejected under 35 USC 112(b) see page 6 of the Final Rejection mailed on 12/08/2020). While Applicant's amendment makes the claim more definite, it also introduces new matter because, as stated above, Applicant's specification fails to reasonably convey to one skilled in the relevant art that the inventors were in possession of a molding apparatus with two processors at the time the application was file Therefore, Applicant lacks support for claim 4's recitation of "wherein the measurement device further includes an additional processor for processing the voltage signals measured by the sensor to check a joining state of the mold." 
	Note: TANAKA anticipates or makes obvious claims 1–3. TANAKA's data processor is disclosed as processing the voltage signals measured by the sensor to check a joining state of the mold (see generally, Figure 3' and ¶101–104). Since TANKA's data processor already performs the task no real motivation exists to modify this complete structure to have "an additional processor." 

Claim Rejections - 35 USC § 112 (Indefinite Limitations)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation of "of a semiconductor packaging structure" in claim 1's preamble is indefinite. Please read on for an explanation.  When viewed in isolation, this portion of the preamble would typically be considered a mere statement of purpose or use of the mold molding apparatus because the claim body (the portion following "comprising:") otherwise describes a structurally complete invention such that deletion of the preamble phrase " of a semiconductor packaging structure" would usually not affect the structure of the claimed apparatus. However, the record is clear that this limitation was brought in specifically to distinguish the previous prior art applied (Applicant's remarks filed on 03/08/2021; Specifically, Page 10's "Tanaka reference does not teach or suggest a 'molding apparatus of a semiconductor packaging structure' including …") Since the record is clear that this feature is intended to require patentable weight to distinguish the prior art previously applied, the question then comes: What is the additional structure that this limitation requires? After reviewing the claims in light of the specification, this functional limitation is indefinite because it is unclear whether the function requires some other structure or is simply a result of operating the molding apparatus claimed. Given the emphasis the Applicant is placing on this functional limitation, one ordinary skill in the art is not able to draw a clear boundary between what is and is not covered by the claim. (see MPEP 2173.05(g).
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of within the body of claim 1 will also arrive at the limitations of " a molding apparatus of a semiconductor packaging structure"
Claims 2–4 are rejected for the same reasons via their dependency on claim 1.
As to claim 1, this claim also recites:
such that the data processor determines if the initial voltage and the state of the sensor are normal based on an internally set voltage value;
the data processor determines that when the initial voltage is less than or equal to 0.3 volt, a sensing function of the sensor is normal, and when the initial voltage is greater than 0.3 volt, the sensing function of the sensor is abnormal
(underline added). The portions underlined above are intended to highlights use limitations. (Applicant is respectfully advised that the inclusion of a process of using an apparatus is viewed as a recitation of intended use which are given patentable weight only to the extent that structure is added to the claimed apparatus. When the prior art structure is capable of performing the intended use, then it meets the claim limitation See MPEP 2112.01 I and 2114 for further details). Determining if something is "normal" or "abnormal" is an unusual manner of claiming especially when the same is used in conjunction with a functional limitation. In this instance, one of ordinary skill in the art is unable to ascertain how the characterization of the voltage as “normal” or abnormal” structurally limits the functional limitations identified immediately above. Stated differently, other than a data processor which is capable of detecting if an initial voltage is less than, equal to, or greater than 0.3 Volts, what additional structure is required for the claim? 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any reference discloses a data processor which is capable of detecting a voltage that is less than or equal to 0.3 volts will arrive at the structural limitations of claim 1.
Claims 2–4 are rejected for the same reasons via their dependency on claim 1.
	When amending the claims, consider tethering the normality or abnormality of the detected Voltage to a structural step of the processor. For example, Page 8 of the original specification states "the measurement device 21 is abnormal, and the data processor 221 asks the i.e., shutdown)."

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TANAKA PG Publication No. 20090243131.
As to claim 1, TANAKA discloses a molding apparatus (See Figure 1) of a semiconductor packaging structure (see claim interpretation set out above), comprising: 
[AltContent: textbox (Reproduction of TANAKA's Figure 1)]
    PNG
    media_image1.png
    471
    837
    media_image1.png
    Greyscale

	a mold (Figure 1, 70, 51, 53; and ¶ 72); 
	an actuating device (See generally the structure to the left of mold 70 including 46 and 57; ¶76)) connected with the mold to actuate the mold (¶ 85), wherein the actuating device includes a power unit driving the mold (Figure 1, 46, "mold clamping motor" ¶77–81) driving the mold  (¶85), and a supporting structure (55) supporting the mold (¶ 70), wherein the mold moves with respect to the supporting structure through the power unit providing forces to the mold (¶79–80);
	a filler (Figure 1, see channel extending from injection nozzle 11 through the bottom of mold 53 and into the area formed between 51 and 53) communication with a receiving space (area formed between 51 and 53) of the mold;
Figure 1, 48) including a sensor (48) disposed on the supporting structure, wherein the sensor measures the forces received by the mold (¶ 83), 
[AltContent: textbox (Reproduction of TANAKA's Figure 2)]
    PNG
    media_image2.png
    545
    771
    media_image2.png
    Greyscale

a calibrating device (See Figure 2's Variable Amplifier and Control Device 45) electrically connected with the sensor (Bridge Circuit) to detect the sensor (¶93's "A strain gage is used as the pressure detector. The strain gage is a detecting circuit configured to detect change of a resistance value by using a bridge circuit." and including a voltage detector (Variable Amplifier; ¶97) and a data processor (Control Device 45), wherein the voltage detector detects (receives from sensor) and collects (via its capacitors or other similar circuitry which is required to amply the voltage received) voltage signals of the sensor (¶97–100), and the data processor determines a state of the sensor by analyzing and processing voltage signals from the voltage detector (¶94); and
wherein the voltage detector checks an initial voltage of the sensor as the voltage signal, such that the data processor determines if the initial voltage and the state of the sensor are normal (see ¶ 95–97 and ¶111; ¶118. Since the voltage detector is capable of checking one or more voltages and communicating the same to the processor which evaluates voltage, these structural features are capable of working together to determine an initial, second of either voltage of the sensor is normal.) based on an internally set voltage value as it compares to 0 Volts. (see generally  ¶95's discussion about the standard input voltage being 0 volts and the discussion beginning at ¶111). 
TANAKA further discloses a data processor which is capable of detecting a voltage that is less than or equal to 0.3 volts (see ¶100's disclosure of 2 mV). Therefore, TANAKA discloses wherein the internally set voltage value is 0.3 volt, the data processor determines that when the initial voltage is less than or equal to 0.3 volt, a sensing function of the sensor is normal, and when the initial voltage is greater than 0.3 volt, the sensing function of the sensor is abnormal.
	Therefore, TANAKA anticipates claim 1. (see claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
However, if the Applicant were to amend to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above, the following is advanced to facilitate compact prosecution. 
TANAKA further discloses:
[0111]   When the [sensor] is used for a long period of time, resistance values of the resistance wires of the [sensor] gradually and slightly change with time. When there is change of the resistance value with time, the output voltage from the [sensor] which is initially set as zero (0) volts is no longer equal to zero (0) volts, instead, a voltage such as 10 mV which is in proportion to the change of the resistance values with time is output. This change of the output voltage is called "drift".
[0112]   In other words, while the output voltage is zero (0) volts at the time of no load time where strain is not generated in the tie bars 55, the output voltage drifts after a certain time passes even if no loads are applied so as to be, for example, 10 mV. Accordingly, a voltage where 10 mV is always added to a voltage generated from the actual strain (expansion) of the tie bars 55 is output. 
[0113]   The strain (expansion) of the tie bars 55 has a value obtained by converting the output voltage. When the drift of the output voltage happens, the strain (expansion) of the tie bars 55 has a value different from the actual strain (expansion) by the voltage drift. Hence, a detection error of the strain may be generated. 
[0114]   Accordingly, the voltage is corrected by adding or deleting the voltage value of the drift of the output voltage at the time of no load to or from the actual 

(reproduction from TANAKA’s ¶111–114) (annotation added). One of ordinary skill in the art would understand the above to establish the internally set voltage value as the result effective variable of the change in resistance values of the sensor. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to optimize the internally set voltage value received by the sensor and, when optimizing would, thereby arrive at wherein the internally set voltage value is 0.3 volt and the data processor determining when the initial voltage is less than, equal to, or greater than the internally set voltage value of 0.3 volts as result of the routine optimization calibrating a sensor used to measure the molding force depending on how much the out of calibration the same may be. (as taught by TANAKA at ¶111–114).
TANAKA, by arriving at wherein a data processor which determines when the internally set voltage value is 0.3 volt, is considered to arrive at a data processor determining when the initial voltage is normal or abnormal. 
Therefore, even if the Applicant were to amend to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above, TANAKA makes obvious  wherein the internally set voltage value is 0.3 volt, the data processor determines that when the initial voltage is less than or equal to 0.3 volt, a sensing function of the sensor is normal, and when the initial voltage is greater than 0.3 volt, the sensing function of the sensor is abnormal. 
As to claim 2, TANAKA discloses and/or makes obvious the molding apparatus as claimed in claim 1. 
TANAKA further discloses wherein the mold includes a first mold body (53) and a second mold body (51)  movable with respect to the supporting structure (55; ¶109) such that the receiving space is formed between the first mold body and the second mold body (Figure 1). 
	As to claim 3, TANAKA discloses and/or makes obvious the molding apparatus as claimed in 2.
	TANAKA further discloses wherein the sensor measures the forces received by the first mold body and the second mold body (¶117–118). 
	As to claim 4, this claim's requirement of "an additional processor" constitutes new matter (see the above rejection). TANAKA's data processor is disclosed as processing the voltage signals measured by the sensor to check a joining state of the mold (see generally, Figure 3' and ¶101–104). Since TANAKA's data processor already performs the task claimed no real motivation exists to modify this complete structure to have "an additional processor" do that which already being done. Therefore, no prior art rejection is being made to claim 4. 


Response to Arguments
Claim Interpretation 
The Office Action, mailed 12/08/2020, interpreted certain limitations as invoking 35 USC 112 (f). Applicant’s arguments, bottom of page 5, filed 03/08/2021, have been fully considered and are persuasive.  No limitations in this application are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 1 – 4 8, and 11 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the claims at issue, those filed on 03/08/2021, claim(s) 5 – 11 is/are canceled.  The relevant rejection(s) of canceled claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Final Rejection, mailed 12/08/2020, is/are moot and withdrawn. 
Many of the rejections made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Final Rejection, mailed 12/08/2020, are maintained. The Examiner would like to thank the Applicant for amending the claim(s) at issue and assure the Applicant the remarks spanning from the bottom of page 5 onto page 6 were fully considered. However these remarks do not address the concerns identified in the previous action. Care is been taken to try to more thoroughly to explain the Examiner's concerns. In the hopes of advancing compact prosecution, the Applicant is invited to schedule an interview to discuss this issue over the phone. 

Prior Art Rejections 
Claim(s) 1–4 and 11 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA PG Publication No. 20090243131. Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TANAKA PG Publication No. 20090243131.
Applicant’s arguments, bottom of page 7 and extending onto page 10, filed 03/08/2021, have been fully considered. As explained more thoroughly below, these arguments are not persuasive. 
The Examiner wishes to expressly state that every word of the Applicant's remarks was considered. For example, the Examiner acknowledges the reproduction of Figure 1 on the bottom of page 8, the reference to TANAKA's abstract on page 9, the reference and characterization of 

    PNG
    media_image3.png
    201
    658
    media_image3.png
    Greyscale

(reproduction from page 10 of Applicant's remarks filed on 03/08/2021). 
As fully set out in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above, these features by which the Applicant attempts to distinguish prior art are indefinite. Setting aside the amendment to the preamble, the last limitation in amended claim 1 (filed 03/08/2021) was previous rejected in the last office action. Specifically, the last limitation of claim 1 was previously embodied in claim 8 of the claim set filed on 08/26/2020 and fully rejected on pages 10–11 of the Final Rejection mailed on 12/08/2020 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TANAKA PG Publication No. 20090243131.This alternative rejection under 35 U.S.C. 103 was made in the hopes of advancing compact prosecution. Having carried the Examiner's evidentiary burden, it is now the Appellant’s burden to come forward with arguments and/or evidence to rebut the previous rejections. (MPEP 2145). In this instance, the Applicant's remarks do not carry its burden because they do not address the evidence in the previous rejections. Therefore, the rejections are being maintained.
	 
Conclusion
469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANLEY L CUMMINS IV/Examiner, Art Unit 1743